Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed by the undersigned, subject to the approval of the-court, that at the time of exportation of the bay mare, 5 years, “Goldie B,” involved herein that the export value thereof as defined in section 402 (d) of the Tariff Act of 1930 was six hundred ($600) dollars, United States funds, and that there was no higher foreign value.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined, in section 402 (d) of the Tariff Act of 193Ó, to be the proper basis for the determination of the value of the. merchandise here involved,, and that such value was $600, United States funds.
Judgment will be rendered accordingly.